           CASE 0:18-cr-00150-DWF-HB Doc. 258 Filed 10/26/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                            Criminal No. 18-150(1) (DWF/HB)

                      Plaintiff,

 v.                                                                                ORDER

 Michael Hari,

                      Defendant.


       This matter is before the Court on Defense Counsel’s October 6, 2020 request at

the Motion Hearing and Pretrial Conference, that the Defendant be allowed to wear

civilian clothes at the status conference set for October 27, 2020 at 9:30 a.m.,

Courtroom 7C, Warren E. Burger Federal Building and U.S. Courthouse in St. Paul,

Minnesota before the undersigned District Court Judge.

       IT IS HEREBY ORDERED that Defendant Michael Hari’s request to wear

civilian clothes at the status conference on October 27, 2020 is GRANTED. The United

States Marshal Service is directed to allow Defendant Hari to wear civilian clothes for the

status conference on October 27, 2020 and Defense counsel is directed to make the

appropriate arrangements with the United States Marshal Service to facilitate their

request.


Dated: October 26, 2020                   s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge
